DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application and an Information Disclosure Statement filed on January 29, 2021.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
4.	Claims 2, 9, and 16 are objected to because of the following informalities:  
	* Claim 2 (and similarly, Claims 9 and 16) recites “the first set of fields to a second user interface” and “the second set of fields to a third user interface” but it appears that one or more words are missing from these limitations.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rais-Ghasem et al. (hereinafter Rais-Ghasem), US 2019/0325329 A1, published on October 24, 2019.
With respect to independent Claim 1, Rais-Ghasem teaches a method of creating a module collection, comprising: 
receiving a first input in a first user interface (see ¶ 0055, showing that a user can explore the database by selecting a number of desired variables, corresponding to the fields in the database; see also ¶¶ 0029, 0052, showing how a dataset (or a subset thereof) can be selected, allowing for further interaction with the data), comprising: 
a first identifier corresponding to a first module, wherein the first module comprises a first set of fields, wherein each field in the first set of fields corresponds to a node in a knowledge engine, wherein each node corresponds to an operation of the knowledge engine (see ¶ 0055, showing that user selects a first identifier, such as “price,” where the identifier corresponds to a set of fields that can further correspond to a node(s) in a knowledge engine, as illustrated in Figs. 2, 3, 5A-B, and ¶¶ 0023-24, 0032-34, 0044, 0049,0054); 
a second identifier corresponding to a second module, wherein the second module comprises a second set of fields, wherein each field in the second set of fields corresponds to a node in a knowledge engine, wherein each node corresponds to an operation of the knowledge engine (see ¶ 0055 and discussion of the previous limitation, showing selection of a second identifier, such as “number”; it is noted that Rais-Ghasem further shows selecting classification variables, such as “client” and “year” in order to achieve a particular calculation (i.e., total sales per year and client), but a skilled artisan would understand that additional or fewer identifiers can be used based on the desired calculation);
receiving a second input in the first user interface (see ¶ 0055, showing mathematical function defined by the user), comprising: 
a third set of fields, wherein each field in the third set of fields creates a relationship between at least one field in the first set of fields and one field in the second set of fields (see ¶¶ 0055-56, 0059, 0061-62, showing that a conversion structure and a corresponding intermediate data structure is built to accommodate each selected variable and an aggregation field for each mathematical expression implied by the mathematical function); 
retrieving, from an artifact repository, a first set of artifact files corresponding to the first module and second set of artifact files corresponding to the second module (see ¶¶ 0058-62, showing that each value of each connecting variable can be transplanted into a conversion structure) 
generating a third set of artifact files based on the first set of artifact files, the second set of artifact files, and the relationship between at least one field in the first set of fields and one field in the second set of fields, wherein the third set of artifact files corresponds to the second input (see ¶¶ 0058-62, 0066, further showing that a virtual data record can be generated using the data transplanted into the conversion structure, that can be used to build an intermediate data structure which accommodates each selected variable (dimension) and an aggregation field for each mathematical expression by the mathematical function).

While Rais-Ghasem does not appear to use the term “artifact files” or “artifact repository” it is noted that Rais-Ghasem describes presenting results and/or providing a visual representation of the data in the fields (see ¶¶ 0036-37, 0041, 0066-68), and a skilled artisan would understand that such field can be connected to particular views to ensure that they are displayed in a desired manner on the graphical user interface.  Further clarification is needed in the claim to ensure that “retrieving, from an artifact repository “ and “generating a third set of artifacts” are interpreted in the intended manner. 

With respect to dependent Claim 2, Rais-Ghasem teaches the method of claim 1, as discussed above, and further suggests receiving a third input, comprising: the first set of fields to a second user interface; and the second set of fields to a third user interface; generating the first set of artifact files corresponding to the first module; generating the second set of artifact files corresponding to the second module; and storing the first set of artifact files and the second set of artifact files in the artifact repository (see ¶¶ 0036-37, 0041, 0066-68, showing that results and/or visual outputs can be passed to an external engine; see also discussion of Claim 1, above; see also Claim Objections, above).

With respect to dependent Claim 4, Rais-Ghasem teaches the method of claim 1, as discussed above, and further suggests wherein, the first input further comprises: a first instance name corresponding to the first module; a first instance name corresponding to the second module; and a second instance name corresponding to the first module; and the third set of fields further comprises: a first subset of fields of the third set of fields corresponding to the first instance name corresponding to the first module; a second subset of fields of the third set of fields corresponding to the first instance name corresponding to the second module; and a third subset of fields of the third set of fields corresponding to the second instance name corresponding to the first module (see ¶¶ 0048, 0050, showing that a dataset may include a first instance name (i.e., “client” dimension) while another dataset may include a second instance name (i.e., “client name” or “company” dimension) but the datasets may nevertheless be connected as relating to the same data/concept; in addition, the calculated value (corresponding to the third set of fields) would reflect the data found in each related dataset, regardless of the name).

With respect to dependent Claim 7, Rais-Ghasem teaches the method of claim 1, as discussed above, and further suggests assigning a third identifier to the module collection, wherein the module collection comprises the first input and the second input, wherein the module collection is based on the third set of artifact files (see Fig. 4), ¶ 0066, showing final data structure corresponding to the user-inputted mathematical function).


With respect to Claims 8, 9, 11, 14-16, 18, and 20, these claims are directed to a system and a non-transitory computer-readable medium comprising steps and/or features recited in Claims 1, 2, 4, and 7, respectively, and are thus rejected under the same rationale as those claims, above.

Allowable Subject Matter
6.	Claims 3, 5, 6, 10, 12, 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179